Citation Nr: 1709676	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the Veteran's low back strain, 
to include whether service connection is warranted for lumbar spine stenosis and lumbar spine degenerative changes.

2.  Entitlement to service connection for left leg radiculopathy, to include as secondary to service-connected low back strain.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1968 to December 1969 and from January 1991 to May 1991.  He had additional service in the National Guard.  In April 1997, VA found that the Veteran's "under other than honorable conditions" discharge for his period of service from August 11, 1991, to October 13, 1995 was a bar to all benefits administered by VA except healthcare for any disability determined to be service-connected.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, and July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The September 2010 rating decision continued the 10 percent evaluation or the Veteran's lumbar strain, and the July 2011 rating decision denied the Veteran's claim for service connection for left leg sciatica. 
 
The Board remanded the case for further development in November 2014, in December 2015, and in August 2016.  The case has since been returned to the Board for appellate review.  Notably, in the 2014 decision, the Board apparently took jurisdiction over the lumbar spine diagnoses of stenosis and degenerative joint disease, despite a 2002 rating decision that expressly denied service connection for degenerative joint disease.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (holding that claims based upon distinctly diagnosed diseases and injuries are separate and distinct claims under 38 U.S.C. § 7104(b)); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that where there is no prior final denial of a claim, although a Veteran may identify a particular disorder, the scope of the claim cannot be limited only to the condition stated, but must be considered a claim for any disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim); but see Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (noting that to "reflexively" conclude that a new diagnosis is a new claim could limit benefits in claims that would otherwise relate back to prior proceedings).  Furthermore, the Board directed the RO to obtain direct service connection opinions on these issues.  Accordingly, the Board is bound by these actions and attempts to resolve the issues now on appeal herein.

A hearing was held before the undersigned Veterans Law Judge in January 2016.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of entitlement to an increase evaluation in excess of 10 percent for the Veteran's service-connected low back strain, and entitlement to service connection for left leg radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he has requested a withdrawal of his appeal.


CONCLUSION OF LAW

The Veteran has met the criteria for withdrawal of an appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  An appellant or an appellant's authorized representative may withdraw an appeal.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).

In the present case, at the January 2016 Board hearing, the Veteran and his representative indicated that the Veteran would like to withdraw the issue of TDIU.  See Bd. Hrg. Tr. at 15.  Subsequently, the undersigned confirmed the Veteran's intent to withdraw the issue, and stated on record that the issue was withdrawn.  Id.  

Given the Veteran's withdrawal of this issue, there remain no allegations of errors of fact or law for appellate consideration regarding TDIU.  Accordingly, the Board does not have jurisdiction, and the TDIU claim is dismissed.


ORDER

Entitlement to TDIU is dismissed.


REMAND

With regard to the Veteran's service-connected low back strain, since the March 2016 VA examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet.App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  

Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examinations comply with the requirements of the holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of his service-connected low back strain.

Further, in the March 2016 VA examination, the examiner opined that the Veteran's lumbar stenosis and degenerative joint disease (DJD) was not caused by any activities while in military service.  The examiner also opined that the Veteran's lumbar stenosis and DJD was not aggravated by the Veteran's service-connected lumbar strain.  Subsequently, in an April 2016 addendum opinion, the examiner stated that the Veteran's lumbar stenosis and DJD were not caused by his service-connected lumbar strain.  In so finding, the examiner explained that the Veteran's service-connected lumbar strain was temporary and resolved with conservative treatment.  The examiner further explained that there was no sequalae following the injury.  Additionally, the examiner noted that the Veteran was able to deploy, complete his duties, and that a post deployment assessment did not indicate any back issues.  

However, the examiner did not provide adequate rationale for his opinions that the Veteran's lumbar stenosis and DJD was not caused by any activities while in military service.  In that regard, the Board notes that the examiner did not address the Veteran's April 1991 separation examination and report of medical history that lists back pain.  Importantly, the Veteran stated, and the record reflects, that he fell in service.  See Bd. Hrg. Tr. at 7; October 1968 service treatment record.  The Veteran testified that he injured his back after that fall.  See Bd. Hrg. Tr. at 7.  The examiner did not provide reasoning to explain why the Veteran's in-service fall, and notations of back pain, was not related to his subsequent lumbar stenosis and DJD.  Indeed, the examiner simply made a conclusory statement regarding the Veteran's lumbar stenosis and DJD and then discussed that his low back strain was temporary.

Moreover, the Board notes that if the April 1991 separation examination notation was only related to the Veteran's low back strain, the examiner did not explain how the Veteran's low back strain was temporary, considering that the Veteran continued reporting low back pain 20 years after his in-service fall.  Thus, while on remand a new VA examination should be obtained.
Regarding the Veteran's left leg radiculopathy, the Board notes that the March 2016 VA opinion and the April 2016 addendum opinion are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion is required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim . . . he must provide an adequate one").  In that regard, the Board finds that the March 2016 VA examination is internally inconsistent.  Specifically, the examiner reported that the Veteran did have radicular pain or any other signs or symptoms due to radiculopathy.  Indeed, the examiner noted that the Veteran had mild paresthesias and/or dysesthesias in his left leg.  However, later in the report the examiner stated that the examination did not indicate radiculopathy.  The examiner did not provide sufficient rationale to explain the apparent contradiction.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back strain, lumbar spine DJD and stenosis, and left leg radiculopathy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  The Veteran should be afforded a VA medical examination for the purpose of evaluating the severity and manifestation of his service-connected low back strain.  Access to the Veteran's electronic VA files must be made available to the examiner for review. 

After examining the Veteran and reviewing the record, the examiner should specifically delineate all symptoms associated with the Veteran's service-connected low back strain, to include any radiating pain.

The examination report should include range of motion in degrees for the Veteran's spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should also state whether the Veteran's service-connected low back strain results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.

3.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current left leg radiculopathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, past VA examinations and lay assertions.

The examiner should note that disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has left leg radiculopathy that manifested in service or is otherwise causally or etiologically related to his military service.  

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran's left leg radiculopathy was caused or aggravated by the Veteran's service-connected low back strain.  As the last examiner did not, this examiner should clearly and consistently indicate if the Veteran currently has left leg radiculopathy.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current lumbar spine DJD or stenosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, past VA examination's and lay assertions.

The examiner should note that disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has lumbar spine DJD or stenosis that manifested in service or is otherwise causally or etiologically related to his military service.  Specifically, the examiner should address the Veteran's statement that he injured his back after he slipped and fell while in service.  See Bd. Hrg. Tr. at 5.

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran's lumbar spine DJD or stenosis was caused or aggravated by the Veteran's service-connected low back strain.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

6.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


